                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


In re Pierre O. Irvin-El Bey,                            Misc. Case No. 20-mc-50167

       Petitioner.                                       Honorable Nancy G. Edmunds

________________________________________/

                     ORDER CLOSING MISCELLANEOUS CASE

       On February 3, 2020, pro se Petitioner Irvin-El Bey filed with this Court a “letter

of appointment of executor,” containing some incomprehensible ramblings.

Understandably, the Clerk of the Court was uncertain as to the purpose for which

Petitioner submitted this letter, and the present miscellaneous case was opened so

that it could be docketed and acted upon as the Court deemed appropriate.

       Having reviewed Petitioner’s letter, the Court finds that this miscellaneous case

should be closed for lack of any jurisdictional basis or cognizable claim for relief.

Nothing in the letter submitted by Petitioner can be construed as stating a claim upon

which relief can be granted, nor as raising any matters over which this Court may

exercise subject matter jurisdiction.

       For these reasons, IT IS HEREBY ORDERED AND ADJUDGED that this

miscellaneous case is CLOSED.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: February 6, 2020
I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 6, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
